Citation Nr: 1413946	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-36 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating, greater than 10 percent for low back strain.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1967 to February 1970.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied a claim for an increased rating.  The Veteran appealed the denial in this decision, and raised the matter of entitlement to TDIU; these matters are now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal other than an informal hearing presentation submitted by the Veteran's representative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Increased Rating for Low Back Strain

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  
In a VA examination of December 2009, the Veteran's range of motion of the back was reported without record of objective signs of pain on such motion.  The examiner stated that the Veteran did not affirmatively endorse pain; however the lack of such an endorsement cannot on its own be considered dispositive evidence of the lack of pain.  On VA examination in June 2012, an examiner recorded the Veteran's range of motion, but failed to indicate where - if at all - pain began.  Not only did the examiner fail to record this detail, she also did not indicate that pain was not present.


Due to deficiencies in the prior VA examinations, the Board finds that an additional VA examination is required in order to properly assess the Veteran's current level of disability.

TDIU

In his February 2010 notice of disagreement with the RO decision currently on appeal, the Veteran stated that he could "no longer meet the demands of employment" due to symptomatology associated with his service-connected low back disorder.  Based on the foregoing, the Board finds that TDIU must be considered as part and parcel of the claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice regarding his claim of entitlement to a total disability rating based on individual unemployability.  

2.  Schedule the Veteran for a VA examination of the spine.  The claims file is to be made available to the examiner, and the examiner should address the following:

a.  Does the Veteran have any pain on range of motion of the spine, to include at the limits of such range, that results in functional impairment?  Is there other evidence of functional impairment?  

b.  If pain is present, at what degree of motion does such pain begin?  

c.  Is there any reason to believe that range of motion testing is inaccurate due to malingering on the part of the Veteran?  

d.  Is it at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation only as a result of a service-connected disability or disabilities (recurrent low back strain and high frequency hearing loss)?

3.  After completing all indicated development above, readjudicate the claims for an increased rating for low back strain to include consideration of TDIU.  If any of the benefits sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


